NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1263-11T1

PATERSON POLICE PBA
LOCAL 1 and PATERSON
POLICE PBA LOCAL 1                    APPROVED FOR PUBLICATION
SUPERIOR OFFICERS
                                         November 27, 2013
ASSOCATION,
                                         APPELLATE DIVISION
     Plaintiffs-Respondents,

v.

CITY OF PATERSON, a municipal
corporation of the State
of New Jersey,

     Defendant-Appellant.

________________________________________________________________

         Argued April 29, 2013 – Decided November 27, 2013

         Before Judges Graves, Espinosa and Guadagno.

         On appeal from Superior Court of New Jersey,
         Chancery Division, General Equity Part,
         Passaic County, Docket No. C-33-11.

         Brian W. Kronick argued the cause for
         appellant   (Genova,  Burns,   Giantomasi  &
         Webster, attorneys; Mr. Kronick, of counsel;
         David K. Broderick and Brett M. Pugach, on
         the briefs).

         Mark C. Rushfield argued the cause for
         respondents (Shaw, Perelson, May & Lambert,
         LLP, attorneys; Mr. Rushfield, of counsel
         and on the brief).

         Robert Fagella argued the cause for amicus
         curiae New Jersey State Police Benevolent
            Association    (Zazzali,   Fagella, Nowak,
            Kleinbaum & Friedman, attorneys; Paul L.
            Kleinbaum, of counsel and on the brief;
            Marissa A. McAleer, on the brief).

            Eileen   Schlindwein   Den   Bleyker,  Senior
            Deputy Attorney General, argued the cause
            for   amicus   curiae   Division    of  Local
            Government    Services    and    New   Jersey
            Department of the Treasury, Division of
            Pensions and Benefits (Jeffrey S. Chiesa,
            Attorney General, attorney; Robert Lougy,
            Assistant Attorney General, of counsel; Ms.
            Den Bleyker, on the brief).

            Matthew Weng, Staff Counsel, argued the
            cause for amicus curiae New Jersey State
            League of Municipalities (William J. Kearns,
            Jr., General Counsel, attorney; Mr. Weng, on
            the brief).

            Craig S. Gumpel argued the cause for amicus
            curiae New Jersey State Firefighters' Mutual
            Benevolent Association (Fox & Fox, LLP,
            attorneys; Mr. Gumpel, on the brief).

     The opinion of the court was delivered by

ESPINOSA, J.A.D.

     After    collective     negotiation    agreements    (CNAs)    between

defendant City of Paterson and plaintiffs, Paterson Police PBA

Local   1   and   Paterson   Police   PBA   Local   1   Superior   Officers

Association,1 expired, the parties engaged in compulsory interest


1
    Plaintiffs Paterson Police PBA Local 1 (PBA) and Paterson
Police PBA Local 1 Superior Officers Association (SOA) are
public sector labor organizations organized under the laws of
the State of New Jersey.   The PBA is the collective bargaining
representative for all rank-and-file police officers of the City
of Paterson, and the SOA is the collective bargaining
                                                     (continued)


                                      2                            A-1263-11T1
arbitration.      The resulting award required, in part, that police

officers     "shall      make    contributions            toward     health     insurance

coverage in the amount of 1.5% of base salary" pursuant to L.

2010, c. 2.       Defendant interpreted base salary as an officer's

base    pensionable       salary       and        made     deductions         accordingly.

Plaintiffs initiated this action, contending that "base salary"

meant base contractual salary and excluded additional items of

compensation      such    as     longevity,         educational         incentives,      and

night and detective differentials.                      The trial judge agreed with

plaintiffs and entered judgment in their favor.

       Although base salary was not defined in either the statute

or the award, it was defined in a subsequent statute that was

applicable to the award here.                See N.J.S.A. 34:13A-16.7.              In the

absence    of    any     statement     to         the    contrary,       we   assume     the

arbitrator      used   the      term   "base       salary"    as        directed    by   the

Legislature.       Therefore, and for the reasons that follow, we

agree     with     defendant's         interpretation              of     the      interest

arbitration award and reverse.

                                             I.

       On February 8, 2010, the Legislature introduced Senate Bill

Numbers 2, 3, and 4, which were passed and signed into law on


(continued)
representative for all superior police officers in the ranks of
sergeant through deputy chief.



                                             3                                     A-1263-11T1
March    22,    2010.         The   three     bills      implemented     some       of    the

recommendations         of    the   Joint    Legislative         Committee     on    Public

Employee Benefits Reform, Final Report (Dec. 1, 2006) (Final

Report),2 which was created to identify "proposals that will

terminate abuses of the pension systems and control the cost of

providing       public    employee        retirement,        health    care    and     other

benefits."       Id. at 1; see also Commc'ns Workers of Am. v. State

of N.J., Dep't of Treasury, 421 N.J. Super. 75, 83 (Law Div.

2011).     The law at issue here, which provided changes to the

health benefits program, was introduced as S. 3, enacted as L.

2010, c. 2, and codified as amended at N.J.S.A. 40A:10-21.                                The

two other bills provided changes to public pension benefits (S.

2, enacted as L. 2010, c. 1), and employee benefits (S. 4,

enacted as L. 2010, c. 3).

      In    the     Final       Report,      the     Committee        noted    that       its

investigation       of       "health      benefits      issues    revealed     a     system

plagued    by     the    skyrocketing        costs      of   health    care    that      have

dramatically       increased        the    cost    of   health    benefits      for      both

current and retired public employees."                       Final Report, supra, at

57.      The    Committee       recommended        forty-one      reforms      to    public

employee       pensions,      health      care    benefits,      and   other    employee


2
       Available   at   www.njleg.state.nj.us/PropertyTaxSession/
OPI/jcpe_final_report.pdf (last visited on Nov. 20, 2013).



                                             4                                      A-1263-11T1
benefits, which it found were long "overdue."                Id. at 2-5.      With

regard to health care costs, the Committee recommended that the

Legislature     require   all   active      public    employees    and     future

retirees   to   pay   some   portion       of   the   cost   of   their    health

insurance premiums.       Id. at 113-18.         The resulting legislation

was "designed to improve the fiscal strength of State and local

governments, reduce taxpayer burdens, and ensure the health and

pension systems remain viable for current and future employees."3

Commc'ns Workers of Am., supra, 421 N.J. Super. at 83.

    L. 2010, c. 2, added subsection (b) to N.J.S.A. 40A:10-21.

As amended, N.J.S.A. 40A:10-21(b) provides:

           Commencing on the effective date [May 21,
           2010] of P.L. 2010, c. 2 and upon the
           expiration    of    any   applicable  binding
           collective negotiations agreement in force
           on that effective date, employees of an
           employer shall pay 1.5 percent of base
           salary, through the withholding of the
           contribution from the pay, salary or other
           compensation,    for   health  care  benefits
           coverage provided pursuant to N.J.S. 40A:10-
           17, notwithstanding any other amount that
           may be required additionally pursuant to
           subsection a. of this section for such
           coverage.


3
    In June 2011, the Legislature enacted a successor health
benefits law, L. 2011, c. 78 (codified in part at N.J.S.A.
40A:10-21.1), that requires all public employees, including
employees covered under local unit self-insured programs, to
contribute to their health benefits based on a percentage of the
cost of coverage, and not base salary, which shall under no
circumstances be less than 1.5% of an employee's base salary.



                                       5                                  A-1263-11T1
      "Base salary" is not defined under the statute.                        Adding to

the   resulting       ambiguity       is    the     fact    that     the    employee's

contribution        is     made     "through        the     withholding          of    the

contribution        from    the    pay,     salary    or    other     compensation."

N.J.S.A.     40A:10-21(b)         (emphasis       added).       No    administrative

regulations    defining       the   term     "base    salary"      were    promulgated

under the amended statute.

      However, guidelines were published by the State Department

of the Treasury, Division of Pensions and Benefits (DPB), and

the   New   Jersey       Department    of    Community      Affairs,       Division     of

Local Government Services (DLGS) to be provided to the affected

groups.      DLGS was established in the Department of Community

Affairs     under    the    Local     Government      Supervision          Act   (1947),

N.J.S.A.     52:27BB-1       to     -23,     and     exercises       regulatory        and

supervisory powers over local governments.                    It is authorized to

"assist local government in the solution of its problems, and

plan and guide needed readjustments for effective local self-

government."        N.J.S.A. 52:27BB-6.            To this end, the Director of

DLGS may provide instruction to local government units through

Local Finance Notices (LFNs).               N.J.A.C. 5:30-1.8.

      DLGS issued LFN 2010-12 to provide "guidance for complying

with" N.J.S.A. 40A:10-21(b) to local units, such as defendant,

that provide non-State Health Benefits Program (SHBP) coverage.




                                            6                                    A-1263-11T1
LFN   2010-12    highlighted   important      elements   of   the   law     and

included Frequently Asked Questions (FAQs) in which it defined

"base salary" as the "salary on which pension contribution . . .

is based."      This definition was consistent with the definition

of base salary in a statewide informal guideline issued by the

DPB for the administration of SHBP.4

      Defendant sought to comply with the dictates of N.J.S.A.

40A:10-21 by following LFN 2010-12.            Accordingly, it deducted

1.5% of base pensionable salary from all its employees' pay as

their contribution toward their health benefits.

                                    II.

      Prior to the enactment of N.J.S.A. 40A:10-21(b), plaintiffs

and defendant were parties to two separate CNAs, which governed

the terms of employment of all member police officers, including

salary ranges by step and rank, and percentage increases for

longevity.      Officers assigned as detectives received an annual

$2000 "detective differential" that was "payable bi-weekly in

addition to their base pay."         An officer who worked the night

shift received a five percent "night differential," as part of

his or her "regular base salary," and an officer who completed

eighteen   years    of   service   received    an   annual    "base    salary

4
   See also New Jersey State League of Municipalities' website,
http://www.njslom.org/letters/ml042110-pensions.html      (last
visited Nov. 20, 2013).



                                     7                                A-1263-11T1
increase" of $2000.            As part of his or her "regular salary," an

officer received an "education incentive reimbursement" in the

amount of $22.50 for each credit hour earned toward a degree or

certificate.         Officers also received periodic compensation for

overtime, court attendance, rescheduled duty tours, clothing and

equipment    allowances,           and    off-duty             assignments.           Under    the

agreement, officers paid deductibles for medical care, but did

not   contribute         toward     the     cost          of    their       health     insurance

benefit.

      Because      the    parties        were       unable       to   negotiate        successor

agreements,       their     CNAs    expired          on    July       31,    2008,     and    they

submitted     to      compulsory          interest             arbitration      pursuant       to

N.J.S.A. 34:13A-16 with New Jersey Public Employment Relations

Commission (PERC).             Hearings were conducted by an arbitrator in

October 2009.         On February 17, 2011, the arbitrator issued an

Interest Arbitration Decision and Award, which established the

terms of the CNAs between the parties for August 1, 2008, to

July 31, 2012.        The arbitration award set a new salary schedule

and   modified        the      longevity            schedule,         but     continued       the

provisions      of       the    prior      agreements             regarding          educational

incentives, and night and detective differentials.

      The arbitration award recognized the applicability of the

amendment    to    N.J.S.A.        40A:10-21.              Noting      that    neither       party




                                                8                                       A-1263-11T1
"made a proposal regarding employee co-payments toward health

insurance," the arbitrator nevertheless took "official notice of

an act by the New Jersey Legislature requiring the payment of

1.5% of base salary towards health insurance effective May 21,

2010."   Accordingly, the award included the following language

in Article 31:

          Pursuant to P.L. 2010, c. 2, unit employees
          shall   make   contributions  toward   health
          insurance coverage in the amount of 1.5% of
          base salary.       This level of employee
          contribution shall be inclusive of, rather
          than   in    addition   to,  any    statutory
          obligation towards an employee's requirement
          to make contributions toward the payment of
          health insurance.

Neither party filed an appeal of the award to PERC.

    After the arbitrator's award was issued, defendant began

withholding 1.5% of each police officer's pensionable salary,

retroactive to the effective date of the statute.                  Defendant

calculated   pensionable    salary       as   base     salary    wages   plus

additional   items   of      compensation,           including    longevity,

educational incentives, and night and detective differentials,

but not overtime pay.      Plaintiffs filed a verified complaint to

confirm the February 17, 2011, compulsory interest arbitration

award pursuant to N.J.S.A. 34:13A-16, challenging defendant's

calculation of base salary, as well as an order to show cause

for summary action pursuant to Rule 4:67-1.             Defendant filed an




                                     9                               A-1263-11T1
answer and counterclaim, alleging that it had withheld 1.5% of

each employee's "pensionable salary" in accord with LFN 2010-12.

Defendant   also    sought       modification      or     correction     of     the

arbitrator's award to clarify that "it shall withhold 1.5% of

pensionable salary in conformance with P.L. 2010, c. 2 . . . ."

    The trial court held that defendant could not assert a

counterclaim to "modify the award" because it failed to appeal

the arbitrator's decision to PERC and because defendant failed

to establish grounds for such modification pursuant to N.J.S.A.

2A:24-9.    The    court    found   the    award    was    "still     subject   to

confirmation . . . as written on its face."               The court concluded

that the "clear and common meaning of the term 'base salary' in

P.L. 2010, c. 2" excluded "additional payments or allowances . .

. such as overtime pay, educational incentives, detective and

night   differentials,     and   longevity    pay."        The   court   entered

final judgment, ordering defendant to "immediately adjust the

deductions taken from its police employees' wages to reflect a

deduction of 1.5% of 'base salary' for health contributions,

excluding   from    'base    salary'       such    benefits      as   longevity,

overtime, educational incentives, and night and detective pay

differentials."     The judge also ordered defendant to refund the

amounts in excess of that definition previously deducted from

police officers' salary.




                                      10                                 A-1263-11T1
      The judge later issued an order that granted a stay as to

retroactive      excess      deductions,          but   denied       a    stay    of     the

prospective      deductions.         After        defendant     filed      a    notice   of

appeal, we granted defendant's motion for a stay.

                                           III.

      Defendant argues that the trial court erred in interpreting

the   term   "base     salary"     as    meaning        base   contractual         salary,

rather than "base pensionable salary," and thereby improperly

excluded such additional items of compensation as educational

incentives, detective and night differentials, and longevity pay

from the calculation of base salary.                    Amici DLGS, DPB, and the

State   League    of      Municipalities         support    defendant's          position.

Amici    New     Jersey      State       Firefighters'           Mutual         Benevolent

Association      (FMBA)      and     New     Jersey        Policemen's          Benevolent

Association support plaintiffs' interpretation of base salary.

                                            A.

      The judgment, which enforced an arbitration award pursuant

to    N.J.S.A.     34:13A-19,           turned      upon       the       trial     judge's

interpretation       of    the   term    "base      salary"     in   the       arbitration

award and, in effect, as used in N.J.S.A. 40A:10-21(b).                                When

construing a law, a reviewing court conducts "a de novo review"

and does not "accord any special deference to a trial court's

interpretation."          US Bank, N.A. v. Hough, 210 N.J. 187, 198




                                            11                                    A-1263-11T1
(2012).     See Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

                                           B.

      We    first    review    the    nature    of   the    award    that   was   the

subject of interpretation by the trial court and now, in this

appeal.

      Compulsory interest arbitration, which is governed by the

"Police and Fire Public Interest Arbitration Reform Act" (the

Reform Act), N.J.S.A. 34:13A-14(a) to -19, provides a mechanism

for   the   speedy    resolution      of   collective       negotiation     disputes

between     police    and     fire     departments     and     their    employers.

Hillsdale PBA Local 207 v. Borough of Hillsdale, 137 N.J. 71, 80

(1994).      Arbitration conducted pursuant to the Reform Act is

subject to a statutorily mandated procedure.                        The arbitrator

must "decide the dispute based on a reasonable determination of

the issues, giving due weight to [enumerated statutory factors]

that are judged relevant for the resolution of the specific

dispute."     N.J.S.A. 34:13A-16(g); see also In re City of Camden,

429 N.J. Super. 309, 325 (App. Div.), certif. denied, 215 N.J.

485 (2013).

      The arbitrator's decision is final and binding upon the

parties.       N.J.S.A.       34:13A-16(f)(5).         There    is,    however,      a

procedure     for    appealing       the   decision    to    PERC.      See    ibid.




                                           12                               A-1263-11T1
Although none of the parties appealed, they were permitted to

seek     enforcement          of   the        decision      in    the    Superior       Court.

N.J.S.A. 34:13A-19.            In our view, the relief sought by defendant

was not a modification of the award but rather, a clarification

that use of the term "base salary" in the award was consistent

with applicable law.

                                                C.

       The new Article 31 in the award explicitly referred to L.

2010, c. 2, reciting the requirement that employees contribute

1.5% of their "base salary" toward the cost of their health

insurance.           Therefore,       to      understand         the    meaning    of    "base

salary" within the award, we must determine the meaning of that

term in the statute.

       The        court's     "task      in     statutory        interpretation         is   to

determine and effectuate the Legislature's intent."                               Bosland v.

Warnock Dodge, Inc., 197 N.J. 543, 553 (2009).                                 Courts "look

first to the plain language of the statute, seeking further

guidance only to the extent that the Legislature's intent cannot

be derived from the words that it has chosen."                                 McGovern v.

Rutgers, 211 N.J. 94, 108 (2012) (quoting Bosland, supra, 197

N.J. at 553).

       As    noted,     "base      salary"       is   not    defined      in   the   statute

itself       or    in   any    administrative            regulation       promulgated        to




                                                13                                   A-1263-11T1
implement the statute.              Moreover, it is susceptible to multiple

interpretations.            "Salary" has been defined as "monies received

by a person on a fixed and continuous basis, i.e., normally paid

in    regular    periodic      intervals      in           specific    regular       amounts."

Koribanics v. Bd. of Educ. of Clifton, 48 N.J. 1, 6 (1966);

Wilson v. Bd. of Trs. of Police and Firemen's Ret. Sys., 322

N.J.    Super.       477,     481    (App.    Div.           1998);    see     Black's      Law

Dictionary 1454 (9th ed. 2009) (defining salary "[a]s an agreed

compensation      for       services    .     .        .    usually    paid     at     regular

intervals on a yearly basis"); but see Webster's II New College

Dictionary 92 (1995) ("defining base pay" as "[a]n amount or a

rate of compensation for a specified job or activity, excluding

any other payments or allowances").

       We therefore turn to "extrinsic evidence from which [we]

hope[] to glean the Legislature's intent."                              Klumb v. Bd. of

Educ. of Manalapan-Englishtown Reg'l High Sch. Dist., 199 N.J.

14,    24   (2009)    (citing       Bedford       v.       Riello,    195    N.J.    210,   222

(2008)).     "When a statute is subject to more than one plausible

reading," the court's "role is 'to effectuate the legislative

intent in light of the language used and the objects sought to

be achieved.'"         Velazquez v. Jiminez, 172 N.J. 240, 256 (2002)

(quoting State v. Hoffman, 149 N.J. 564, 578 (1997)).                                "Both the

statute's words and its goals must be considered."                             Kas Oriental




                                             14                                       A-1263-11T1
Rugs, Inc. v. Ellman, 407 N.J. Super. 538, 569 (App. Div.),

certif. denied, 200 N.J. 476 (2009).

       Such     extrinsic         evidence        properly        includes      legislative

history and statutory context.                    See McGovern, supra, 211 N.J. at

108; TAC Assocs. v. N.J. Dep't of Envtl. Prot., 202 N.J. 533,

541 (2010).          As we have noted, the enactment here was part of a

comprehensive         legislative          effort      to   control     costs    by    making

changes to public employees' pension benefits, health benefits

programs, and other benefits.

       In   addition,        we     have    the       benefit     of   other    legislative

action, enacted by the same legislative body in the same year as

L.    2010,     c.    2,    which    also        served     the   legislative      goal       of

controlling costs associated with public employees compensation

and benefits.          N.J.S.A. 34:13A-16.75 amended the provisions of

the    Reform    Act       applicable       to    compulsory       interest     arbitration

involving police and firefighters, the arbitration that led to

the award here.             It imposed a two percent "cap" on police and

firefighter arbitration awards issued from January 1, 2011 to

April 1, 2014, pursuant to N.J.S.A. 34:13A-16.9.6                              In addition,


5
     L. 2010, c. 105, § 2 (effective Jan. 1, 2011).
6
     N.J.S.A. 34:13A-16.7(b) states:

              An arbitrator shall not render any award
              pursuant to [N.J.S.A. 34:13A-16] which, on
                                                       (continued)


                                                 15                                   A-1263-11T1
N.J.S.A.   34:13A-16.7(a)   provides   the   definition   for   "base

salary" to be used in police and firefighter arbitrations:

           "Base salary" means the salary provided
           pursuant to a salary guide or table and any
           amount   provided  pursuant   to  a    salary
           increment, including any amount provided for
           longevity or length of service.      It also
           shall include any other item agreed to by
           the parties, or any other item that was
           included in the base salary as understood by
           the parties in the prior contract. Base
           salary shall not include non-salary economic
           issues, pension and health and medical
           insurance costs.

           "Non-salary   economic  issues" means  any
           economic issue that is not included in the
           definition of base salary.




(continued)
          an annual basis, increases base salary items
          by more than 2.0 percent of the aggregate
          amount expended by the public employer on
          base salary items for the members of the
          affected employee organization in the twelve
          months immediately preceding the expiration
          of the collective negotiation agreement
          subject to arbitration; provided, however,
          the parties may agree, or the arbitrator may
          decide, to distribute the aggregate monetary
          value of the award over the term of the
          collective negotiation agreement in unequal
          annual   percentages.     An  award   of  an
          arbitrator shall not include base salary
          items and non-salary economic issues which
          were not included in the prior collective
          negotiations agreement.

As we have noted, neither party appealed the arbitration award
to PERC and neither party contends that the award failed to
comply with these limitations.



                                16                          A-1263-11T1
Significantly, the arbitration award here was not issued until

February 17, 2011, after the effective date of N.J.S.A. 34:13A-

16.7, and therefore was subject to these definitions.

    "[T]he arbitrator in a public employment case is obliged to

resolve [a dispute] in accordance with the law and the public

interest."       Commc'ns Workers of Am., Local 1087 v. Monmouth

Cnty. Bd. of Soc. Servs., 96 N.J. 442, 453 (1984).                   If an award

in a public sector case is contrary to existing law, it may be

vacated by the court.        N.J. Tpk. Auth. v. Local 196, I.F.P.T.E.,

190 N.J. 283, 294 (2007); see, e.g., Monmouth Cnty. Bd. of Soc.

Servs., supra, 96 N.J. at 453-55; In re City of Camden, supra,

429 N.J. Super. at 334; Jersey City Educ. Ass'n v. Bd. of Educ.,

218 N.J. Super. 177, 188 (App. Div.), certif. denied, 109 N.J.

506 (1987).

    The       arbitrator     was    therefore    required      to    employ     the

definition of "base salary" the Legislature mandated for use in

making    arbitration      awards    involving   police      and    firefighters.

Had he failed to comply with this statutory mandate, the award

would    be   subject   to   being    vacated.     In    the   absence    of    any

affirmative     statement    by     the   arbitrator    to   the    contrary,    we

assume the arbitration award used the term "base salary" as

directed by the Legislature in N.J.S.A. 34:13A-16.7(a).




                                          17                             A-1263-11T1
      We also note that, months before the award was rendered,

DLGS issued LFN 2010-12 and sent it to all public employers to

provide guidance for complying with L. 2010, c. 2.                    The FAQs in

LFN   2010-12     advised,    "'base       salary'      on    which    the      1.5%

contribution     is   calculated"    is    the   "salary      on   which   pension

contribution . . . is based."              This definition was consistent

with that contained in the guidelines published by DPB, also

prior to the award, to assist public employers in complying with

L. 2010, c. 2, regarding SHBP and the School Employees Health

Benefits Program.

      The guidelines issued by DLGS were informal in nature and

not the equivalent of an administrative agency's interpretation

of a statute it is empowered to enforce, which would warrant our

"substantial deference."          See Klumb, supra, 199 N.J. at 24-25;

Baylor v. N.J. Dep't of Human Servs., 235 N.J. Super. 22, 37

(App. Div. 1989) (Petrella, P.J.A.D., dissenting), aff’d, 127

N.J. 286 (1990).       Still, the guidelines merit our consideration

because   they    represent   the    practical       interpretation        of    the

statute   by     the     agency     charged      with        instructing      local

governmental units on how they were to comply with the new law.

Id. at 36-37.

      The Legislature did not disavow the interpretation adopted

by DLGS and DPB.       Generally, "the fact that the Legislature has




                                      18                                   A-1263-11T1
not acted in response to an agency's interpretation . . . is

'granted great weight as evidence of its conformity with the

legislative intent.'"          Klumb, supra, 199 N.J. at 24-25 (quoting

Malone v. Fender, 80 N.J. 129, 137 (1979)).                    That conformity is

evident by the Legislature's action in enacting N.J.S.A. 34:13A-

16.7 after the guidelines were issued and effectively adopting

the   same    definition       of    base   salary      for   use    in    police      and

firefighter arbitration.             It is, therefore, reasonable to infer

that the arbitrator was aware of the applicable guidelines from

DLGS as well as the statute that governed the arbitration here

and acted in conformity therewith.7

      The    orders    dated    October      12   and    November     3,       2011,   are

reversed     because     the        arbitration      award    must        be    enforced

consistent with the definition of "base salary" contained in

N.J.S.A. 34:13A-16.7(a).

      Reversed and remanded for further proceedings consistent

with this opinion.       We do not retain jurisdiction.




7
   We note further that the definition of "base salary" we find
applicable   here  has   the  salutary   effect  of   serving  a
"longstanding" legislative goal to provide "uniformity in health
benefits among all government employees."    Commc'ns Workers of
Am., supra, 421 N.J. Super. at 96-97



                                            19                                   A-1263-11T1